Citation Nr: 1733139	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This claim was previously before the Board in December 2014, at which time the Board remanded the Veteran's claim for further development. The matter now returns to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to military service, specifically stressors involving being attacked by Iraqi ships during service aboard the USS Shreveport between November 1990 and January 1991 and the death of a friend, Colonel R.H. which occurred during service. Notably, the Veteran's stressors have been verified by the Joint Services Records and Research Center (JSRRC). A September 2011 JSRRC report confirmed that the Veteran served aboard the USS Shreveport, and that the ship participated in multiple amphibious operations during the Persian Gulf War and was involved in the interception of the Iraqi ship Ibn Khaldoon in December 1990. The JSRRC also confirmed that the Veteran's friend R.H. died of a heart attack while at sea. Consequently, the Board has previously deemed the Veteran's reported stressors to be credible.

The Veteran was provided a VA psychological examination in October 2011. After examination of the Veteran, the VA examiner declined to diagnose the Veteran with PTSD. On the contrary, the VA examiner diagnosed the Veteran with alcohol and polysubstance dependence. However, the Board found that the VA examination was inadequate for evaluation purposes. Specifically, in finding that the Veteran did not meet the stressor criteria for a diagnosis of PTSD, the October 2011 examiner found the Veteran's report of being intercepted by an Iraqi ship to be "categorically false." In opposition to the findings of the examiner, as discussed above, the JSRRC had previously confirmed that the Veteran served aboard the USS Shreveport when it was involved in the interception of an Iraqi ship. As such, the Board found that the examiner did not correctly assess the credibility of the Veteran's stressors in finding that he did not suffer from PTSD. 

Additionally, the Board found that the medical evidence of record subsequent to the October 2011 VA examination documented diagnoses of PTSD, anxiety disorder, and depressive disorder. There was no evidence associated with the Veteran's VA claims folder that offered an opinion as to a possible causal relationship between the Veteran's diagnosed PTSD, anxiety disorder, or depressive disorder and his military service. Therefore, the Board found that a VA examination would be probative in ascertaining whether the Veteran's acquired psychiatric disorder was etiologically related to his active military service and remanded the claim.

The Veteran was afforded a VA examination in March 2015. The examiner offered a diagnosis of severe alcohol use disorder in early remission. The examiner quoted broadly from the 2011 VA examination in providing her history of the Veteran. The Veteran reported having nightmares about "fires and scud missiles" stating that "there was a fire on board ship." The examiner noted that no information in the Veteran's e-file corroborated this information. She further noted that the Veteran did not discuss the verified stressor that he reported at his last examination. Consequently, the examiner noted that the Veteran's stressor of service on the Shreveport during the Gulf War did not meet Criterion A to support a diagnosis of PTSD. 

Additionally, the examiner noted that the stressor was not related to the Veteran's fear of hostile military or terrorist activity, explaining that the Veteran's only verified stressor was the death of R.H. from a heart attack. The examiner noted that the Veteran was not present at the time and did not see R.H. die. In explaining that there was no other evidence of Criterion A trauma exposure, the examiner stated that notation on form 2507 regarding the Veteran being intercepted by an Iraqi ship and "taken aboard as prisoners" was categorically false and that the Shreveport along with other ships interdicted an Iraqi ship but it went "smoothly and was successful" The Board would note that this explanation comes verbatim from the October 2011 examination and thus contains the same deficiencies as the prior examination. In particular the use of the phrase "taken aboard as prisoners" seems to suggest that the Veteran has alleged that he himself was taken as a prisoner. Rather, the record shows that the Veteran has asserted that the Shreveport intercepted an Iraqi ship and took the Iraqi crew as prisoners. 

Again, particularly in light of the continued characterization of the Veteran's assertions as "categorically false," it appears that the examiner did not correctly assess the credibility of the Veteran's conceded stressors. Further, the examiner did not adequately address diagnoses of PTSD, anxiety disorder, and depressive disorder in the medical evidence of record. The March 2015 examiner noted symptoms of anxiety and depression; however she attributed these as being associated with the Veteran's alcoholism and adjustment to a sober lifestyle. The opinion offers neither discussion of prior diagnoses of PTSD, anxiety, or depression, nor a discussion about whether symptoms of these disorders are solely the result of the Veteran's alcoholism and polysubstance abuse or attributable to other causes, including the Veteran's military service.

In light of the foregoing, the Board is of the opinion that an addendum VA opinion is necessary to address the foregoing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who provided the March 2015 examination report. The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Based on a review of the claims folder and the remand, the examiner must: 

a. Identify any current acquired psychiatric disorder.

b. For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his credible stressors of intercepting an Iraqi ship while serving aboard the USS Shreveport as well as when he was notified of the death of his friend R.H. while also serving aboard the USS Shreveport. 

c. The examiner in rendering an opinion should address prior diagnoses of PTSD, anxiety, and depression. 

The examiner is asked to provide the underlying reasons for any opinion expressed. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




